By an opinion filed herein on November 28, 1933, the decretal order appealed from was affirmed. After that rehearing was granted and reargument had. The basis of such rehearing was the order of this court entered December 11, 1931, in connection with a prior appeal from an order overruling a demurrer to the bill of complaint. See Crichlow v. Maryland Casualty Co.,103 Fla. 267, 137 Sou. Rep. 276. The order of December 11, 1931, amended the judgment of affirmance by giving permission to the defendant to file further pleadings in the cause upon remand to the court below.
Inasmuch as the appeal from the order overruling the demurrer was without supersedeas, the effect of the amendment *Page 244 
of December 11, 1931, was to interfere with proceedings that had taken place during the pendency of the first appeal. So the present rehearing was granted to consider further the effect of the order of this court amending its judgment of affirmance as of December 11, 1931.
The lower court in obedience to the mandate of this court issued December 15, 1931, pursuant to the amended judgment of affirmance entered December 11, 1931, vacated all pleadings and proceedings, orders and decrees that had been entered or transpired between the dates of the entry of the first appeal and the filing of the mandate thereon.
The opinion of this Court on the present appeal, as prepared by Mr. Justice ELLIS and filed herein on November 28, 1933, establishes the validity and regularity of the decrees appealed from by the appeal entered August 10, 1932. These decrees were decretal orders striking parts of defendants' answers and overruling their motion to strike parts of the bill of complaint.
Our judgment on this rehearing is that the opinion of Mr. Justice ELLIS heretofore filed in this cause on November 28, 1933, should be adhered to and that an appropriate judgment of the appellate court should be now entered pursuant thereto as the judgment of this Court on rehearing and that the cause should be remanded to the Court below for further proceedings consistent with the judgment and determination of this Court now entered herein.
Previous judgment of Supreme Court adhered to on rehearing.
DAVIS, C. J., ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur in the opinion and judgment. *Page 245 
                  ON MOTION TO AMEND JUDGMENT.